Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior arts submitted on February 04, 2021 and June 02, 2022 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 8, 9, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Merrer et al. (2016/0200275).
As per claim 1, Le Merrer et al. discloses a vehicle collision determination system which includes an acceleration sensor fixedly positioned on a front end of a vehicle and configured to measure acceleration at a fixed position (see at least figure 1, item 16; paragraph 0066); a detector configured to detect whether the vehicle has collided with an object using the acceleration measured by the acceleration sensor (see paragraph 0013); a metrics setting unit configured to set at least one metric using the acceleration measured by the acceleration sensor when the detector detects collision of the vehicle (see paragraphs 0015, 0019, 0021, 0025); and a determiner configured to determine whether an object that has collided with the vehicle is a pedestrian using the at least one metric set by the metrics setting unit (see at least figures 1, 3; paragraphs 0037, 0038, 0041, 0042, 0049, 0050, 0079, 0084, 0091, 0095, 0103-0112). 
 As per claim 2, Le Merrer et al. discloses that the acceleration sensor is fixed to a bumper positioned at a front side of the vehicle (see figure 1, item 16 and paragraph 0066). 
As per claim 8, Le Merrer et al. further discloses a speed sensor configured to measure a driving speed of the vehicle or a rotation speed of a wheel of the vehicle (see at least paragraphs 0013, 0028, 0072 and 0103); an impact reduction device configured to reduce impact of a pedestrian that collides with the vehicle (see at least  paragraphs 0029, 0070, 0111 and claim 16); and an operating unit configured to set a required time to engage of the impact reduction device based on the driving speed of the vehicle or the rotation speed of the wheel, measured by the speed sensor, and to operate the impact reduction device when a time at which the detector detects collision with the vehicle exceeds the set required time to engage (see at least figures 2, 3; paragraphs 0067, 0070, 0072, 0091, 0102, 0109, 0111 and 0114).
With respect to claims 9, 17, 19 and 20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 3-7, 10-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 2, 8, 9, 17, 19 and 20 are rejected.  Claims 3-7, 10-16 and 18 are objected.
The following references are cited as being of general interest:  Murakami et al. (7,734,393), Takafuji (7,737,833), Kiribayashi et al. (2006/0224289), Tamura et al. (2011/0282538), Foo et al. (2016/0039378), Ewert et al. (2016/0152208).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
July 14, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661